DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara et al (US 2008/0316679).
In regards to claim 1, Sugihara ‘679 discloses
An electrolytic capacitor comprising: 
an anode body (2 – fig. 1-2; [0021]) having a dielectric layer ([0092]) disposed on a surface of the anode body; 
a solid electrolyte layer (4 – fig. 1-2; [0024]) that is in contact with the dielectric layer, the solid electrolyte layer including a conductive polymer ([0025-0026]); and 
an electrolytic solution (5 – fig. 2; [0024]), wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0073]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0152], [0165], & [0058]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0083]).  

In regards to claim 2, Sugihara ‘679 discloses
The electrolytic capacitor according to claim 1, wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0058]).  


The electrolytic capacitor according to claim 1, wherein a content proportion of the second acid component in the electrolytic solution ranges from 0.1 wt% to 15 wt%, inclusive (table 1 – example 6 – additive (e.g. boric acid or phosphoric acid) is 2%).  

In regards to claim 8, Sugihara ‘679 discloses
The electrolytic capacitor according to claim 1, wherein the second acid component is boric acid ([0083]).  

In regards to claim 9, Sugihara ‘679 discloses
The electrolytic capacitor according to claim 1, wherein a pH of the electrolytic solution ranges from 1.5 to 5.5, inclusive ([0172]).  

In regards to claim 10, Sugihara ‘679 discloses
The electrolytic capacitor according to claim 1, wherein: the electrolytic solution further contains a third acid component, and the third acid component includes a nitro compound ([0083]).  

Claim(s) 1-5, 8, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseki et al (US 2015/0287540).
In regards to claim 1, Koseki ‘540 discloses
An electrolytic capacitor comprising: 

a solid electrolyte layer ([0019]) that is in contact with the dielectric layer, the solid electrolyte layer including a conductive polymer ([0019]); and 
an electrolytic solution ([0019]), wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0039]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0039]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0042]).  

In regards to claim 2, Koseki ‘540 discloses
The electrolytic capacitor according to claim 1, wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0039] & [0041]).  

In regards to claim 3, Koseki ‘540 discloses
The electrolytic capacitor according to claim 1, wherein: the electrolytic solution further contains a second base component, and the second base component includes at least one selected from a group consisting of a primary amine compound, a  

In regards to claim 4, Koseki ‘540 discloses
The electrolytic capacitor according to claim 1, wherein: the electrolytic solution contains a solvent, and the solvent includes a glycol compound ([0036-0037]).  

In regards to claim 5, Koseki ‘540 discloses
The electrolytic capacitor according to claim 4, wherein a weight average molecular weight of the glycol compound is less than or equal to 300 ([0036-0037]).  

In regards to claim 8, Koseki ‘540 discloses
The electrolytic capacitor according to claim 1, wherein the second acid component is boric acid ([0040] & [0042]).  

In regards to claim 10, Koseki ‘540 discloses
The electrolytic capacitor according to claim 1, wherein: the electrolytic solution further contains a third acid component, and the third acid component includes a nitro compound ([0042]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2009/0144954) in view of JP2008177197A hereafter referred to as Hamada.
In regards to claim 1,
Furusawa ‘954 discloses an electrolytic capacitor comprising: 
an anode body (1 – fig. 1; [0016]) having a dielectric layer ([0016]) disposed on a surface of the anode body; 
a solid electrolyte layer ([0019]) that is in contact with the dielectric layer, the solid electrolyte layer including a conductive polymer ([0019]); and 

the electrolytic solution contains a first base component and a second acid component, 
the first base component includes an amidine compound ([0033-0034]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0035]).  Furusawa ‘954 fails to disclose the electrolytic solution contains a first acid component, wherein the first acid component includes a composite compound of an inorganic acid and an organic acid.

Hamada disclose an electrolytic capacitor comprising: 
an electrolytic solution, wherein: 
the electrolytic solution contains a first base component, a first acid component, and a second acid component, 
the first base component includes an amidine compound ([0016]), 
the first acid component includes a composite compound of an inorganic acid and an organic acid ([0021]), and 
the second acid component includes at least one selected from a group consisting of boric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, and phosphonic acid ([0028-0029]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid 

In regards to claim 2,
Furusawa ‘954 fails to disclose wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Hamada disclose wherein the first acid component includes at least one selected from a group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0021]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component as taught by Hamada in the electrolyte of Furusawa ‘954 to obtain a liquid electrolyte that has high conductivity and is stable at high temperature and humidity.

In regards to claim 4,
Furusawa ‘954 further discloses wherein: the electrolytic solution contains a solvent, and the solvent includes a glycol compound ([0032]).


Furusawa ‘954 further discloses wherein a weight average molecular weight of the glycol compound is less than or equal to 300 ([0032]).

In regards to claim 6,
Furusawa ‘954 fails to disclose wherein a content proportion of a total amount of the first base component and the first acid component in the electrolytic solution ranges from 5 wt% to 30 wt%, inclusive.

Hamada disclose wherein a content proportion of a total amount of the first base component and the first acid component in the electrolytic solution ranges from 5 wt% to 30 wt%, inclusive ([0012] & [0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in the amounts as taught by Hamada in the electrolyte of Furusawa ‘954 to obtain a liquid electrolyte that has high conductivity.  Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 7,


Hamada disclose wherein a content proportion of the second acid component in the electrolytic solution ranges from 0.1 wt% to 15 wt%, inclusive ([0018] & [0028-0029]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid component, and a second acid component in the amounts as taught by Hamada in the electrolyte of Furusawa ‘954 to obtain a liquid electrolyte that has high conductivity and maintains the desired effects of the second acid without any adverse effects.  Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 8,
Furusawa ‘954 fails to disclose wherein the second acid component is boric acid.

Hamada disclose wherein the second acid component is boric acid ([0018]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a first base component, a first acid .

Claim(s) 3 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa ‘954  and Hamada as applied to claim 1 above, and further in view of JP2008098494A hereafter referred to as Matsura.
In regards to claim 3,
Furusawa ‘954 as modified by Hamada fails to disclose wherein: the electrolytic solution further contains a second base component, and the second base component includes at least one selected from a group consisting of a primary amine compound, a secondary amine compound, a tertiary amine compound, and a quaternary ammonium compound.

Matsura disclose wherein: the electrolytic solution further contains a second base component, and the second base component includes at least one selected from a group consisting of a primary amine compound, a secondary amine compound, a tertiary amine compound, and a quaternary ammonium compound ([0034]).



In regards to claim 11,
Furusawa ‘954 as modified by Hamada fails to disclose wherein: the second base component is the primary amine compound, and the primary amine compound is an aliphatic primary amine compound having a hydroxyl group.

Matsura disclose wherein: the second base component is the primary amine compound, and the primary amine compound is an aliphatic primary amine compound having a hydroxyl group ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a second base component as taught by Matsura in the electrolyte of Furusawa ‘954 as modified by Hamada to obtain a liquid electrolyte with a desired pH.

In regards to claim 12,
Furusawa ‘954 as modified by Hamada fails to disclose wherein the aliphatic primary amine compound having a hydroxyl group has three or more hydroxyl groups.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a second base component as taught by Matsura in the electrolyte of Furusawa ‘954 as modified by Hamada to obtain a liquid electrolyte with a desired pH.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0133159 – abstract, [0067], & [0083]	
US 6,307,735 – abstract   

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848